 1                                               CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                   ) No. CR18-086-RSM
 8                                               )
                     Plaintiff,                  )
 9                                               )
                v.                               ) ORDER TO
10                                               ) SEAL DOCUMENT
     THANH CONG PHAN,                            )
11                                               )
                     Defendant.                  )
12                                               )
13          THIS MATTER has come before the undersigned on the motion to file

14   Defendant’s Reply to Government’s Response to Motion for Immediate Release under

15   seal. The Court has considered the motion and records in this case and finds there are

16   compelling reasons to file the document under seal.

17          IT IS ORDERED that Defendant’s Reply be filed under seal.

18          DATED this 2nd day of April, 2020.

19
20
21
                                              A
                                              RICARDO S. MARTINEZ
22                                            UNITED STATES DISTRICT JUDGE

23   Presented by:
24   s/ Sara Brin
25   Assistant Federal Public Defender
     Attorney for Thanh Cong Phan
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL DOCUMENT                                     1601 Fifth Avenue, Suite 700
       (USA v. Phan / CR18-086-RSM) - 1                             Seattle, Washington 98101
                                                                               (206) 553-1100
